Citation Nr: 0631674	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  02-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 based on 
claimed additional disability in both hands due to surgeries 
performed at a Department of Veterans Affairs (VA) medical 
facility or facilities in June 1987, January 1988, and March 
1990.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1947 to October 
1949. 

Procedural History

In a July 1997 decision, the Board denied the claim of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
bilateral hand disability due to VA surgical treatment in 
June 1987, January 1988, and March 1990.

In March 1999, the veteran filed a claim to reopen.  In an 
August 1999 rating decision, the RO denied the claim to 
reopen.  The veteran perfected an appeal as to that denial.

In 2004, 2005, and 2006, the Board repeatedly requested an 
independent medical expert (IME) opinion.  See 38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. § 20.901 (2006).  It appears 
that by 2006 the medical facility responsible for preparing 
a IME opinion had lost the veteran's claims file.  No IME 
opinion was prepared.  In  August 2006, the RO was afforded 
the opportunity to rebuild the veteran's claims file.  Such 
rebuilding has been accomplished, to the extent possible, 
and the rebuilt claims folder has been forwarded to the 
Board.  However, its contents are sparse.

In September 2005, the veteran's claim was advanced on the 
Board's docket due to advanced age.  See 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  In a July 1997 decision, the Board denied the claim of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
bilateral hand disability due to VA surgical treatment in 
June 1987, January 1988, and March 1990.

2.  Evidence received subsequent to the July 1997 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.

3.  Giving the veteran the benefit of the doubt, the veteran 
has additional disability in both hands due to surgeries 
performed at VA medical facility or facilities in June 1987, 
January 1988, and March 1990 and that such additional 
disability was caused by carelessness, negligence, lack of 
proper skill, and error in judgment on the part of VA in 
providing surgical treatment to the veteran in June 1987, 
January 1988, and March 1990, or was not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The Board's July 1997 decision denying the claim of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
bilateral hand disability due to VA surgical treatment in 
June 1987, January 1988, and March 1990 is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 
(2006).

2.  The evidence received since the July 1997 Board decision 
is new and material, and the claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for a bilateral hand 
disability due to VA surgical treatment in June 1987, 
January 1988, and March 1990 has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability in both hands due to surgeries 
performed at VA medical facility or facilities in June 1987, 
January 1988, and March 1990 is warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that he has an 
additional disability in both hands due to surgeries 
performed at VA medical facility or facilities in June 1987, 
January 1988, and March 1990 and that such an additional 
disability was caused by carelessness, negligence, lack of 
proper skill, and error in judgment on the part of VA in 
providing surgical treatment to the veteran in June 1987, 
January 1988, and March 1990, or was not reasonably 
foreseeable.  Implicit in the veteran's presentation is the 
contention that he has submitted new and material evidence 
which is sufficient to reopen his previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular 
claim].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
However, the VCAA appears to have left intact the 
requirement that a appellant must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).

Since the medical facility responsible for preparing an IME 
opinion lost the veteran's claims file, it is unknown 
whether a VCAA letter was sent to the veteran and to his 
representative by the RO.  As is discussed below, the issue 
on appeal has resulted in a reopening of the 1151 claim and 
an allowance of compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability.  Under such 
circumstances, any VCAA deficiencies amount to 
nonprejudicial error.  

The Board is confident that the RO will provide appropriate 
notice under Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
prior to its assigning a disability rating and an effective 
date.

Pertinent law and regulations

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996).  In pertinent part, 38 
U.S.C.A. § 1151 currently reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability 
or death was - (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 
U.S.C.A. § 1151. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of 
the change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Although the record reveals the RO has not had the 
opportunity to consider the veteran's claim under 38 C.F.R. 
§ 3.361, the Board finds this new regulation codified the 
existing statutory provisions of 38 U.S.C.A. § 1151, which 
the RO did consider, and that the regulation is in no way 
liberalizing or significantly different from the statutory 
standard considered in the adjudication of the veteran's 
claim.  Therefore, the Board finds the veteran is not 
prejudiced by this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 
C.F.R. § 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2006).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from 
the requirements of 38 C.F.R. § 17.32 that are immaterial 
under the circumstances of a case will not defeat a finding 
of informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need 
not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2006).



Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 
38 U.S.C.A. § 5108 (West 2002), finally disallowed claims 
may be reopened when new and material evidence is presented 
or secured with respect to those claims

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 
3.156 (2004)].  The change in the law, however, pertains 
only to claims filed on or after August 29, 2001.  Because 
the veteran's claim on appeal was initiated prior to August 
2001, specifically in March 1999, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Initial comment

The Board notes at the outset that this case involves a 
rebuilt claims file.  The original file was evidently lost 
between 2004 and 2006 by the medical facility responsible 
for preparing an IME opinion at the request of the Board.

Under such circumstances, VA has a heightened duty to 
explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of the 
veteran's claim is undertaken with this duty in mind.

New and material evidence

In its July 1997 decision, the Board denied the veteran's 
claim for § 1151 benefits on the basis of the medical 
evidence reflecting that no additional disability existed 
after the hand surgeries.   The Board's IME opinion request 
reveals that a July 2001 statement from Dr. K.B.E., which is 
not now of record, indicated that the veteran's hand 
contractures worsened after VA surgeries.  The Board finds 
that the statement of Dr. K.B.E., which was of record at the 
time the Board requested the IME opinion, is sufficient to 
reopen the claim.  That is, the medical opinion was so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Indeed, the Board would 
not have requested a IME opinion in 2004 if had deemed Dr. 
K.B.E.'s opinion to be of no legal consequence, because 
there is no duty to assist under the VCAA prior to the 
veteran submitting new and material evidence.  

In short, although the medical opinion of Dr. K.B.E. is no 
longer of record, it is clear from the IME request that it 
constituted new and material evidence.  The veteran's claim 
is therefore reopened.  The Board will consider the 
veteran's claim on a de novo basis.

De novo review

In rendering a decision, the Board is immeasurably hampered 
by the loss of the veteran's VA claims folder, through no 
fault of his.  The rebuilt claims folder contains no medical 
evidence, either in the form of treatment records or medical 
opinions.  There are of record merely a few recapitulations 
of certain medical evidence which had once been of record.  
As noted above, the IME opinion request shows that Dr. 
K.B.E. opined that the veteran's hand contractures worsened 
after VA surgeries.  The IME opinion request also reveals 
that VA medical personnel in February and May 1995 concluded 
that any increase in the bilateral hand disability was due 
to natural progression and was not aggravated by VA surgery.  
There is no other medical evidence, to include hearsay type 
evidence, in the record.  

Attempting to obtain a medical opinion at this juncture 
would be fruitless in light of the fact that there are no 
medical records whatsoever upon which to base such opinion.

In light of the absence of these medical opinions and giving 
the veteran the benefit of the doubt, the Board finds that 
the veteran had additional disability in both hands due to 
due to surgeries performed at VA medical facility or 
facilities in June 1987, January 1988, and March 1990.  
Giving the veteran the benefit of the doubt, the Board finds 
that such additional disability was caused by carelessness, 
negligence, lack of proper skill, and error in judgment on 
the part of VA in providing surgical treatment to the 
veteran in June 1987, January 1988, and March 1990, or was 
not reasonably foreseeable.

Accordingly, under the highly unusual circumstances here 
presented, the Board finds that compensation under the 
provisions of 38 U.S.C. § 1151 is warranted.  
The benefit sought on appeal is granted.



ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability in both hands due to surgeries 
performed at VA medical facility or facilities in June 1987, 
January 1988, and March 1990 is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


